                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHRISTOPHER MILLER                                                            PLAINTIFF

V.                          CASE NO. 3:19-CV-328-BSM

KEVIN MOLDER, et al.                                                      DEFENDANTS


                                         ORDER

       After careful review, United States Magistrate Judge Joe Volpe’s recommended

disposition [Doc. No. 6] is adopted, and this case is dismissed without prejudice.

       Christopher Miller failed to pay the filing fee in full or file a new application to

proceed in forma pauperis [Doc. No. 5]. It is certified that an in forma pauperis appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 30th day of March, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
